Citation Nr: 0702943	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  00-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
May 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. Jurisdiction has been transferred to the Columbia, 
South Carolina RO.

The veteran's claim was remanded by the Board in May 2001, 
and in July 2003. Although there were several additional 
issues of service connection in appellate status, these 
issues are no longer in appellate status.


FINDING OF FACT

The appellant's lower back pain alone is not a disability for 
which VA compensation may be established.


CONCLUSION OF LAW

The criteria to award service connection for low back pain 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 and April 
2005 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability for which service 
connection was claimed.  The claim was readjudicated in a 
December 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability for which service connection was claimed is 
harmless because the claim is denied, and any questions 
pertaining to a disability rating, or an effective date are 
moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 



Criteria 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection for the claimed 
disability, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Backgound

The service medical records reflect that the veteran's spine 
was clinically normal in the April 1976 enlistment 
examination.  The veteran's spine was also found to be 
clinically normal at several periodic service medical 
examinations in December 1976, May 1980, November 1985, and 
October 1994.  

The appellant did report a history of recurrent back pain in 
July 1996, but no pertinent diagnosis was offered following 
examination.  At the veteran's January 1998 retirement 
examination she reported a history of recurrent back pain, 
and she was diagnosed with chronic low back pain.  No 
specific pertinent abnormalities were, however, reported on 
examination.

During service the veteran was seen on numerous occasions 
with musculoskeletal complaints, including several complaints 
of lower back pain.  Several complaints of low back pain were 
associated with degenerative joint disease (DJD) of the left 
knee, and shoulder and bursitis of the left shoulder, as well 
as with urinary tract infections (UTI), or upper respiratory 
infections (URI).  However, the lumbosacral spine was 
consistently found to be normal.  These occasions include 
December 1977, July 1978, March 1984, January 1987, October 
1993, and February 1998.  

A diagnosis of a low back strain was made in April 1982, and 
in February 1987, a decreased range of lumbosacral motion was 
noted which led the examiner to diagnose low back pain.

At a May 1999 VA orthopedic examination the veteran reported 
a history of her low back "going out" for two or three 
days.  A history of a back injury was not reported.  Physical 
examination revealed no evidence of painful motion, spasm, 
weakness, or tenderness.  There were no postural 
abnormalities and the musculature of the back was normal.  
The diagnosis was arthralgia of the lumbosacral spine with no 
loss of function due to pain.

At a November 15, 2001 VA orthopedic examination, the 
examiner noted a full range of motion with no evidence of 
painful motion, spasm, weakness, or tenderness of the lower 
back.  There were no postural abnormalities and the 
musculature of the back was normal.  X-rays of the 
lumbosacral spine revealed lumbosacral vertebral body height 
and disc space were well maintained, with no evidence of 
fractures or dislocation.  The radiological diagnosis was 
dictated on November 19, 2001, and the radiologist opined 
that the veteran's lumbosacral spine was unremarkable.  
However the clinical examiner diagnosed lumbosacral 
degenerative joint disease.  

At a VA examination in July 2004, the veteran reported 
episodes of low back pain since picking up some equipment in 
service.  She has since suffered numerous episodes of lower 
back pain.  During examination she did not complain of any 
exacerbations of her back pain.  Physical examination 
revealed that she ambulated well with an intact gait, with no 
swaying or kyphosis of the cervical thoracic regions.  The 
lumbar spine was tender around the upper hip region, L3-L4.  
She was mildly tender to fairly moderate palpations of 
paraspinal region at L4.  No spasms were noted.  She had a 
little exaggerated lordosis in this region.  Range of motion 
was normal.  The diagnosis was a history compatible with 
intermittent lumbago.  Following the examination she was seen 
by radiology for x-rays which again revealed normal findings.  

The appellant was seen at Birmingham VA Medical Center in 
November 2004 with complaints of back pain.  Following 
examination she was diagnosed with low back pain.  Her 
medication was renewed.

The veteran's low back was most recently evaluated at VA 
examination in September 2005.  The claims file was reviewed.  
The appellant reported the onset of low back pain in the 
spring of 1977, and a history of periodic pain since.  
Physical examination revealed that the veteran was able to 
get in and out of her chair, and on and off the examining 
table with ease.  Her gait was normal, as was her lumbar 
lordosis.  There was no paraspinal muscle spasm or 
tenderness, no straight leg raising pain, and no increased 
limitation of motion due to weakness, fatiguality, or 
incoordination observed during exam. There was no increased 
loss of motion due to repetitive use.  The diagnosis was 
arthralgia, low back.  The examiner noted that several x-ray 
studies had revealed normal findings.

Analysis

After reviewing the evidence of record, the Board finds that 
the preponderance of the medical evidence is against finding 
that a diagnosed lower back disability currently exists.  As 
such, service connection must be denied. 

The veteran asserts that she is entitled to service 
connection for a low back disability described as low back 
pain.  There is, however, no medical evidence of record which 
establishes the veteran currently suffers from a low back 
disability.  Indeed, the medical evidence of record only 
shows that the veteran complained of pain in service but the 
preponderance of the evidence is against finding an in-
service diagnosis of a low back disability.  While she still 
continues to complain of low back pain, a chronic low back 
disability still has not been diagnosed.  Under these 
criteria, a "disability" for VA compensation benefit purposes 
is not shown to be present in this case.

In this regard, the preponderance of the evidence is against 
finding that the veteran has a lower back disability at this 
time due to her active military service.  In this regard, 
while a clinical examiner in November 2001 diagnosed 
lumbosacral degenerative joint disease, the radiologist who 
interpreted the x-ray studies conducted that month opined 
that the veteran's lumbosacral spine was unremarkable.  Given 
that arthritis must be confirmed by x-ray findings, see 
generally, 38 C.F.R. § 4.71a (2006), the Board finds that the 
veteran does not have arthritis.  

The Board further notes that the veteran was diagnosed 
following a July 2004 VA examination wih intermittent 
lumbago, and following a September 2005 VA examination with 
low back arthralgia.  Lumbago, however, by definition, is 
pain in the lumbar region. Dorland's Illustrated Medical 
Dictionary 961 (28th ed. 1994); Mykles v. Brown, 7 Vet. App 
372, 373 (1995).  Likewise, arthralgia is, by definition, 
pain in a joint. Dorland's Illustrated Medical Dictionary 
140.  Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)  In light of the 
foregoing showing the absence of any competent evidence of a 
back disorder, service connection is not warranted. 

In this regard, in the absence of competent evidence of a 
present disability there can be no claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability." The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection. Id.  Further, service connection requires 
competent evidence linking the claimed disability to service.  
Finally, as noted above, complaints of pain alone, without a 
diagnosed low back disorder, or competent evidence of 
underlying service related pathology, do not establish a 
disability upon which to predicate a grant of service 
connection.  Sanchez-Benitez.  .

Accordingly, as the preponderance of the evidence is against 
finding a current disability, and as there is no competent 
evidence linking a current disability to service, the 
preponderance of the evidence is against this claim, and the 
benefit of the doubt doctrine is not for application.  The 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disability, 
claimed as low back pain, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


